Exhibit 10.1
CALIX, INC.


AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN
EFFECTIVE AUGUST 13, 2020
INTRODUCTION


This Calix, Inc. Amended and Restated Executive Change in Control and Severance
Plan (this “Plan”) sets forth the severance benefits available to certain
executives of Calix, Inc. (the “Company”) at the level of Vice President and
above who meet the eligibility requirements set forth in Section 1 below in the
event of a termination of employment or a Change in Control (as defined below).
Effective as of the Effective Date, this Plan amends and restates in its
entirety the Calix, Inc. Amended and Restated Executive Change in Control and
Severance Plan, as amended August 1, 2018. Each executive of the Company who
meets the eligibility requirements set forth in Section 1 below is eligible to
participate in the Plan, and the Plan is intended to replace any existing
employment agreement between the Company and such employee regarding severance
or Change in Control. The goal is to create an equitable and consistent program
for such executives that is commensurate with their level of employment, and to
protect the Company’s stockholders and other stakeholders by mitigating agency
conflicts that may arise in any future transaction involving a termination of
employment from the Company or Change in Control.




PLAN PROVISIONS


1.General Eligibility. Except as otherwise determined by the Plan Administrator,
you will only be eligible to participate in this Plan (a “Participant”) if you
are a common law employee of the Company, your official Company title (as
provided in the Company’s human resource information system) is at the level of
Senior Vice President and above, you principally perform services for the
Company in the United States, your customary employment is 20 hours or more per
week and you have been designated by the Plan Administrator as a Participant in
Group A, B, C or D. As a Participant, you shall remain eligible for this Plan in
the case of sick leave, military leave or any other leave of absence approved
pursuant to the regular leave policy of the Company.


2.Severance Benefits. If you are a Participant designated in Group A, B or C and
if, outside of a Change in Control Period (as defined below), you experience a
Covered Termination (as defined below), then, subject to (i) you executing and
not revoking during any applicable revocation period a general release of all
claims against the Company and its Affiliates in a form acceptable to the
Company (a “Release”) within sixty (60) days (or such shorter period specified
by the Company) following the date of your Covered Termination and (ii) your
continued compliance with the restrictive covenants set forth in Section 20
below, in addition to any accrued but unpaid salary, wages, vacation and other
amounts required by applicable law, you will be entitled to receive the
following benefits described in this Section 2.


(a)Severance Payment. You will be entitled to receive a severance payment equal
to the Severance Multiplier (as defined below) multiplied by your annual base
salary in a cash lump sum, less applicable withholding obligations, within ten
(10) days following the date your Release is no longer subject to revocation.


(b)Pro Rata Bonus Payment. You will be entitled to receive an additional
severance payment equal to the Severance Multiplier multiplied by a pro-rated
portion of your annual target bonus opportunity based upon the actual number of
days you were employed by the Company during the fiscal year in which your
Covered Termination occurs, payable in a cash lump sum, less applicable
withholding obligations, within ten (10) days following the date your Release is
no longer subject to revocation.


(c)Accelerated Vesting. Each outstanding equity award that you hold as of the
date of your Covered Termination will vest and, if applicable, become
exercisable to the same extent such equity award would have vested had you
continued to remain employed by the Company during the Severance Period (as
defined below).


(d)Continued Healthcare. Subject to the requirements of the Internal Revenue
Code of 1986, as amended (the “Code”) or similar applicable law, the Company
will pay, or, at its election, reimburse you for, premiums for health insurance
coverage to the same extent it paid health insurance premiums on your behalf as
of immediately prior to your termination of employment if you elect to





--------------------------------------------------------------------------------





continue health insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or similar applicable law (this health coverage is
generally referred to as “Company-Paid Premiums”). The Company-Paid Premiums
will continue for the Severance Period; provided, however, that the Company-Paid
Premiums will terminate earlier if you cancel the underlying coverage or such
coverage otherwise ends sooner because you become eligible for and elect health
coverage with another employer. If your Company-Paid Premiums included your
dependents immediately prior to your termination of employment, the Company will
continue to pay for the premiums of such dependents after your termination of
employment to the same extent, and for the same duration, as are paid by the
Company for you unless you elect otherwise.


3.Change in Control Benefits. If you are a Participant designated in Group A, B,
C or D and if, during the period of time commencing sixty (60) days prior to a
Change in Control and ending twelve (12) months following the Change in Control
(the “Change in Control Period”), you experience a Covered Termination, then,
subject to (i) you executing and not revoking during any applicable revocation
period a Release within sixty (60) days (or such shorter period specified by the
Company) following such termination of employment and (ii) your continued
compliance with the restrictive covenants set forth in Section 20 below, in
addition to any accrued but unpaid salary, wages, vacation and other amounts
required by applicable law and in lieu of any benefits set forth in Section 2
above, you will be entitled to receive the following benefits described in this
Section 3.


(a)Severance Payment. You will be entitled to receive a severance payment equal
to the Change in Control Multiplier multiplied by your annual base salary in a
cash lump sum, less applicable withholding obligations, within ten (10) days
following the date your Release is no longer subject to revocation.


(b)Bonus Payment. You will be entitled to receive an additional severance
payment equal to the Change in Control Multiplier multiplied by your annual
target bonus opportunity in a cash lump sum, less applicable withholding
obligations, within ten (10) days following the date your Release is no longer
subject to revocation.


(c)Pro Rata Bonus Payment. Upon attainment of the performance criteria with
respect to your annual target bonus opportunity for the fiscal year in which
your Covered Termination occurs, a pro-rated portion of such annual variable
cash incentive based upon the actual number of days you were employed by the
Company during such fiscal year, payable in a cash lump sum, less applicable
withholding obligations, when bonuses for such fiscal year are paid to executive
level employees generally (but in no event later than two and one-half months
following the end of such fiscal year).


(d)Accelerated Vesting. Each outstanding equity award that you hold as of the
date of your Covered Termination will vest and, if applicable, become
exercisable with respect to one hundred percent (100%) of the shares subject
thereto.


(e)Continued Healthcare. Subject to the requirements of the Code or similar
applicable law, your Company-Paid Premiums will continue for the Change in
Control Severance Period; provided, however, that the Company-Paid Premiums will
terminate earlier if you cancel the underlying coverage or coverage otherwise
ends sooner because you become eligible for and elect health coverage with
another employer. If your Company-Paid Premiums included your dependents
immediately prior to your termination of employment, the Company will continue
to pay the premiums for such dependents after your termination of employment to
the same extent, and for the same duration, as are paid by the Company for you
unless you elect otherwise.


4.Definitions. For the purposes of this Plan, the following terms shall have the
following meanings:


(a)Affiliate. “Affiliate” means any company controlled by, controlling or under
common control with the Company.


(b)Board. “Board” means the Board of Directors of the Company.


(c)Cause. “Cause” means:





--------------------------------------------------------------------------------





(i)your repeated intentional failure to perform, or repeated gross negligence in
the performance of, one or more of your essential duties and responsibilities to
the Company and/or your failure to follow the lawful directives of the Board;


(ii)your extended or repeated absence from the Company’s offices and/or active
participation in Company and/or leadership team meetings other than as a result
of Company-related travel, Board-approved time off or as otherwise approved by
the Company;


(iii)your deliberate and material violation of any Company policy;


(iv)your conviction of a felony or your commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;


(v)your unauthorized use or disclosure of any material proprietary information
or trade secrets of the Company or any other party to whom you owe an obligation
of nondisclosure as a result of your relationship with the Company;


(vi)your willful breach of any of your material obligations under any written
agreement or covenant with the Company; or


(vii)your death or any disability that renders you, in the good faith
determination of the Board, unable to perform the essential duties and
responsibilities of your job.


(d)Change in Control. “Change in Control” means and includes each and all of the
following occurrences:


(i)a transaction or series of transactions (other than an offering of Company
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934 (the “Exchange Act”)) (other than the
Company or any of its Affiliates or an employee benefit plan maintained by the
Company or any of its Affiliates) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or


(ii)during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in the preceding or
subsequent paragraph) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two- thirds of the
directors then still in office who either were directors at the beginning of the
two- year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or


(iii)the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:


A.which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the





--------------------------------------------------------------------------------





combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and


B.after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subsection as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.


Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any amount that constitutes Deferred Compensation and is
subject to Section 409A of the Code, the transaction must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to
the extent required by Section 409A of the Code.


(e)Change in Control Multiplier. “Change in Control Multiplier” means:
(i)With respect to a Participant designated in Group A, two (2);
(ii)With respect to a Participant designated in Group B, one (1);
(iii)With respect to a Participant designated in Group C, three-quarters (0.75);
and
(iv)With respect to a Participant designated in Group D, one-quarter (0.25).


(f)Change in Control Severance Period. “Change in Control Severance Period”
means that period of time commencing upon a Participant’s termination of
employment and ending upon:
(i)With respect to a Participant designated in Group A, the second anniversary
thereof;
(ii)With respect to a Participant designated in Group B, the first anniversary
thereof;
(iii)With respect to a Participant designated in Group C, the nine (9)-month
anniversary thereof; and
(i)With respect to a Participant designated in Group D, the three (3)-month
anniversary thereof.


(g)Covered Termination. “Covered Termination” means the termination of any
Participant that occurs (i) involuntarily by the Company for reasons other than
Cause, death or disability or (ii), only during a Change in Control Period,
voluntarily by the Participant for Good Reason. For the avoidance of doubt, a
termination shall not be considered a Covered Termination if a Participant
voluntarily terminates his/her employment for any reason, including for Good
Reason, outside of a Change in Control Period.


(h)Good Reason. “Good Reason” means the occurrence of one or more of the
following, without your express written consent, during a Change in Control
Period:
(i)a material reduction of your duties or responsibilities (taken as a whole),
relative to your duties or responsibilities as in effect immediately prior to
such reduction, provided, that any change made solely as the result of the
Company becoming a subsidiary or business unit of a larger company in a Change
in Control shall not provide for your resignation for Good Reason hereunder;
(ii)a reduction by the Company in your targeted total cash compensation of more
than ten percent (10%) from your targeted total cash compensation in effect
immediately prior to





--------------------------------------------------------------------------------





such reduction, except in connection with a reduction in targeted total cash
compensation affecting all executive level employees of the Company;
(iii)the Company’s material breach of any of its obligations under your offer
letter or employment agreement, including, without limitation, failure to obtain
a successor’s assumption of any such agreement; or
(iv)a material relocation of your principal office to a place more than thirty
(30) miles from its then present location, except that required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations as of immediately prior to change shall not be considered a
relocation.


A resignation will not be for Good Reason unless the event or condition giving
rise to such resignation continues more than thirty (30) days following your
written notice of such event or condition provided to the Company within ninety
(90) days of the first occurrence of such event or condition and such
resignation is effective within thirty (30) days following the end of such
notice period.


(i)Plan Administrator. “Plan Administrator” means the Compensation Committee of
the Board.


(j)Severance Multiplier. “Severance Multiplier” means:
(i)With respect to a Participant designated in Group A, one (1);
(ii)With respect to a Participant designated in Group B, one (1); and
(iii)With respect to a Participant designated in Group C, one-half (0.5).


(k)Severance Period. “Severance Period” means that period of time commencing
upon a Participant’s termination of employment and ending upon:
(i)With respect to a Participant designated in Group A, the first anniversary
thereof;
(ii)With respect to a Participant designated in Group B, the first anniversary
thereof; and
(iii)With respect to a Participant designated in Group C, the six (6)-month
anniversary thereof.


5.     Best Pay Provision. Notwithstanding anything in the Plan to the contrary,
if any payment or benefit (including without limitation, any accelerated vesting
of equity awards) you would receive pursuant to the Plan or otherwise
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. If a reduction in a Payment is to be made, the
reduction in Payment will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to you. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of your
equity awards.


6.Certain Reductions. Notwithstanding anything herein to the contrary, the
Company shall reduce your severance benefits under this Plan, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to you by the Company in connection with your termination,
including but not limited to payments or benefits pursuant to (a) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act, or (b) any individual agreement between you and the





--------------------------------------------------------------------------------





Company or any Company agreement, arrangement, policy or practice relating to
your termination of employment with the Company. The benefits provided under
this Plan are intended to satisfy, to the greatest extent possible, any and all
statutory obligations that may arise out of your termination of employment. Such
reductions shall be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.


7.Effective Date of Plan. This Plan shall be effective as of August 13, 2020
(the “Effective Date”).


8.Amendment and Termination of this Plan. The Plan may be terminated or amended
in any respect by resolution adopted by the Compensation Committee of the Board,
provided, that during a Change in Control Period, no amendment or termination of
the Plan shall impair any rights of or obligations to any Participant under this
Plan unless such Participant expressly consents to such amendment or
termination.


9.Plan Administration. The Plan Administrator shall have discretionary authority
to construe and interpret the terms of the Plan, to determine eligibility and to
make all other determinations under the Plan.


10.Arbitration.


(a)Dispute Resolution. Without limiting any rights to seek equitable relief in a
court in accordance with Section 20 below and except as provided herein, any and
all disputes which arise out of or relate to your employment, the termination of
your employment, or the terms of this Plan shall be resolved through final and
binding arbitration. Such arbitration shall be in lieu of any trial before a
judge and/or jury, and, as a condition to participate in this Plan, you
expressly waive all rights to have such disputes resolved via trial before a
judge and/or jury. Such disputes shall include, without limitation, claims for
breach of contract or of the covenant of good faith and fair dealing, claims of
discrimination, claims under any federal, state or local law or regulation now
in existence or hereinafter enacted and as amended from time to time concerning
in any way your employment with the Company or its termination. The only claims
not covered by this paragraph, which shall instead be resolved pursuant to
applicable law, are: (i) claims under unemployment insurance benefits; (ii)
claims for workers’ compensation benefits under any of the Company’s workers’
compensation insurance policy or fund; (iii) claims under the National Labor
Relations Act; and (iv) claims that may not be arbitrated as a matter of law.


(b)Location. Arbitration will be conducted in San Jose, California. Arbitration
shall be conducted in accordance with the Federal Arbitration Act (“FAA”) and
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA Rules” available at www.adr.org), provided,
however, that the arbitrator shall allow the discovery authorized by California
Code of Civil Procedure section 1282, et seq., or any other discovery required
by applicable law in arbitration proceedings, including, but not limited to,
discovery available under the applicable state and/or federal arbitration
statutes. Also, to the extent that any of the AAA Rules or anything in this
arbitration section conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern.


(c)Costs. During the course of arbitration, the Company will bear the cost of
(i) the arbitrator’s fee and (ii) the cost of the initiation of the arbitration.
Each party to such arbitration shall bear his, her or its own attorneys’ fees
incurred in connection with the arbitration. The arbitrator will not have
authority to award attorneys’ fees unless a statute or contract at issue in the
dispute authorizes the award of attorneys’ fees to the prevailing party. In such
case, the arbitrator shall have the authority to make an award of attorneys’
fees as required or permitted by the applicable statute or contract.


(d)Findings. The arbitrator shall issue a written award that sets forth the
essential findings of fact and conclusions of law on which the award is based.
The arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof. Except as required by applicable law, the arbitration shall be
confidential.


(e)Whistle Blower Protection. This arbitration provision does not prohibit you
from pursuing an administrative claim with a local, state or federal
administrative agency such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission, or the applicable state Workers’
Compensation Board, but this provision does prohibit you from seeking or





--------------------------------------------------------------------------------





pursuing court action regarding any such claim. For further avoidance of doubt,
nothing in this paragraph or this Plan will be construed to prohibit you from
filing a charge with, reporting possible violations to, or participating or
cooperating with any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation. You do not need the prior
authorization of the Company to make any such reports or disclosures, and you
are not required to notify the Company that you have made such reports or
disclosures.


11.Funding and Payment of Benefits. This Plan shall be maintained in a manner to
be considered “unfunded”. The Company shall be required to make payments only as
benefits become due and payable. No person shall have any right, other than the
right of an unsecured general creditor against the Company, with respect to the
benefits payable hereunder, or which may be payable hereunder, to any
Participant, surviving spouse or beneficiary hereunder. If the Company, acting
in its sole discretion, establishes a reserve or other fund associated with this
Plan, no person shall have any right to or interest in any specific amount or
asset of such reserve or fund by reason of amounts which may be payable to such
person under this Plan, nor shall such person have any right to receive any
payment under this Plan except as and to the extent expressly provided in this
Plan. The assets in any such reserve or fund shall be part of the general assets
of the Company, subject to the control of the Company.


12.Plan Application. This Plan shall be the only plan or agreement with respect
to which benefits may be provided to you upon a termination of your employment
in a manner described in Section 2 or Section 3, as and if applicable, provided,
that this Plan shall not adversely affect the express terms of any equity award
granted to you by the Company.


13.Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Plan and agree expressly to perform any of the
Company’s obligations under this Plan. For all purposes under this Plan, the
term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers an assumption agreement or which becomes
bound by the terms of this Plan by operation of law. All of your rights
hereunder shall inure to the benefit of, and be enforceable by, your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


14.Limitation On Employee Rights; At-Will Employment. This Plan shall not give
any employee the right to be retained in the service of the Company or interfere
with or restrict the right of the Company to discharge or retire the employee.
All employees of the Company are employed at will.


15.No Third-Party Beneficiaries. This Plan shall not give any rights or remedies
to any person other than Participants and the Company.


16.Governing Law. With respect to each Participant, this Plan shall be
administered, interpreted and enforced under the internal laws of the
jurisdiction in which such Participant principally performs services for the
Company without regard to conflicts of laws thereof.


17.No Assignment of Benefits. The rights of any person to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this subsection shall be void.


18.Miscellaneous. Where the context so indicates, the singular will include the
plural and vice versa. Unless the context clearly indicates to the contrary, a
reference to a statute or document shall be construed as referring to any
subsequently enacted, adopted, or executed counterpart.


19.Section 409A.


(a)Separation from Service. Notwithstanding anything in this Plan to the
contrary, any compensation or benefits payable under this Plan to a Participant
that constitutes “nonqualified deferred compensation” (“Deferred Compensation”)
within the meaning of Section 409A of the Code, and which is designated under
this Plan as payable upon your termination of employment shall be payable only
upon your “separation from service” with the Company within the meaning of
Section 409A of the Code (a





--------------------------------------------------------------------------------





“Separation from Service”) and, except as provided under Section 19(b) of this
Plan, any such compensation or benefits shall not be paid, or, in the case of
installments, shall not commence payment, until the sixtieth (60th) day
following your Separation from Service. Any installment payments that would have
been made to you during the sixty (60) day period immediately following your
Separation from Service but for the preceding sentence shall be paid to you on
the sixtieth (60th) day following your Separation from Service and the remaining
payments shall be made as provided in this Plan.


(b)Specified Employees. Notwithstanding any provision herein to the contrary, if
you are deemed by the Company at the time of your Separation from Service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Plan is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of your benefits shall
not be provided to you prior to the earlier of (i) the expiration of the
six-month period measured from the date of your Separation from Service or (ii)
the date of your death. Upon the first business day following the expiration of
the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to the preceding sentence shall be paid in a lump sum to you (or your
estate or beneficiaries), and any remaining payments due to you under this Plan
shall be paid as otherwise provided herein.


(c)Installments. Your right to receive any installment payments under this Plan
shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).


(d)General. To the extent applicable, this Plan shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the adoption of this Plan.
Notwithstanding any provision of this Plan to the contrary, in the event that
the Company determines that any amounts payable hereunder will be immediately
taxable to you under Section 409A of the Code and related Department of
Department of Treasury guidance, to the extent permitted under Section 409A of
the Code, the Company may, to the extent permitted under Section 409A of the
Code (i) cooperate in good faith to adopt such amendments to this Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that they determine necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Plan, preserve the
economic benefits of this Plan and/or (ii) take such other actions as mutually
determined necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Code or to comply with the requirements of Section 409A of
the Code and thereby avoid the application of penalty taxes under such section.
To the extent applicable, each of the exceptions to Code Section 409A’s
prohibition on acceleration of payments of Deferred Compensation provided under
Treasury Regulation 1.409A-3(j)(4) shall be permitted under the Plan.


20.Restrictive Covenants. To protect the trade secrets and Proprietary
Information (as defined below) of the Company and its customers and clients that
have been and will be entrusted to you, the business goodwill of the Company and
its subsidiaries (collectively, the “Company Group”) that will be developed in
and through you and the business opportunities that will be disclosed or
entrusted to you by the Company Group, and in exchange for the payments and
benefits set forth in this Plan, you acknowledge and agree to the following:


(a)During your employment with the Company and for one year after its
termination (to the extent permitted by applicable law), you will not, without
the prior consent of the Board, directly or indirectly participate in or assist
any business, organization or person other than the Company Group (whether as
owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company) whose business, activities, products or services are
competitive with the Business of the Company Group. Notwithstanding the
foregoing, this Section 20(a) shall not apply to services rendered by you in
California after the date your employment with the Company terminates. For
purposes hereof, “Business” means the business of manufacturing, providing or
supplying communications software, systems, and services as conducted, planned
to be conducted or discussed as being conducted by the Company Group as of the
time of determination or, from and after the termination of your employment, as
of such date.


(b)During your employment with the Company and for one year after its
termination, you will not personally or through others recruit, solicit or
induce any employee, independent contractor or consultant of the Company Group
to terminate his or her employment or engagement with the Company Group;
provided, however, that general public solicitations and advertisements not
directed at employees





--------------------------------------------------------------------------------





or contractors of the Company Group, and the extension of offers to persons who
respond to such general solicitations and advertisements, will not be deemed
violations of this provision. During your employment with the Company and for
one year after its termination, you will not solicit the business of any
customer or client of the Company Group on your own behalf or on behalf of any
person or entity other than the Company Group; provided that this sentence shall
not apply to services rendered by you in California after the date your
employment with the Company terminates.


(c)During your employment with the Company and for one year after its
termination, you will not use Proprietary Information (as defined below) to,
directly or indirectly, either alone or with any other person, (i) engage in,
participate in, work for, render services to or invest in the Business, or any
portion thereof, or (ii) aid or abet or give information or financial assistance
to any person engaged in the Business, or any portion thereof, in any case, in
any region in which the Company Group is then operating or has firm plans to
operate. The term “Proprietary Information” shall mean any and all trade
secrets, confidential or proprietary knowledge, know-how, data, information or
materials that relate to the Company Group’s business, business practices,
customer lists, strategies, designs, products, processes, technologies and
inventions or that belong to the Company Group, in whatever form and whether or
not marked as confidential or proprietary, including, without limitation, all
derivatives, improvements and enhancements to any of the above, whether provided
to you, or created or developed by you.


(d)This Section 20 is of a special and unique nature, the breach of which cannot
be adequately compensated for in damages by an action at law, and that any
breach or threatened breach of such provisions would cause the Company Group
irreparable harm. In the event of a breach or threatened breach by you of the
provisions of this Section 20, the Company Group shall be entitled to an
injunction restraining you from such breach without the need to post bond
thereof. Nothing contained in this Section 20 shall be construed as prohibiting
the Company from pursuing, or limiting the Company Group’s ability to pursue,
any other remedies available for any breach or threatened breach of this Plan by
you. The provisions of Section 10 above relating to arbitration of disputes
shall not be applicable to the Company Group to the extent it seeks a temporary
or permanent injunction in any court to restrain you from violating this Section
20.


(e)Except as specifically provided in this Section 20, the termination of your
employment will not have any effect on the continuing operation of this Section
20, and this Section 20 shall continue to apply in accordance with its terms
during and after your employment with the Company, whether or not any other
provisions of this Plan remain in effect at such time.


(f)Notwithstanding anything herein to the contrary, in accordance with 18 U.S.C.
§ 1833: (i) you shall not be in breach of this Agreement, and shall not be held
criminally or civilly liable under any federal or state trade secret law (x) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (y) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (ii) if
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney, and may
use the trade secret information in the court proceeding, if you file any
document containing the trade secret under seal, and do not disclose the trade
secret, except pursuant to court order.




* * * * *



